Citation Nr: 0410141	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  00-20 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a bilateral hand 
condition.  

2.  Entitlement to service connection for a left shoulder 
condition.  

3.  Entitlement to service connection for a right knee condition.  

4.  Evaluation of service-connected right hip condition.  

5.  Evaluation of service-connected hypertension with chest pain 
syndrome.

6.  Evaluation of service-connected degenerative joint disease of 
the left ankle and left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty for approximately 13 years and 
nine months, to include the period from May 1987 to June 1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from February 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

In October 2003, the veteran was afforded a hearing before Mary 
Gallagher, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the Chairman of 
the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 
7102(b) (West 2002).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

In the veteran's statement submitted to the RO by a Member of 
Congress in July 2000, the veteran indicated that he was 100 
percent disabled by heart, joint, and spinal problems.  The record 
also contains a favorable SSA decision.  The question of 
entitlement to a total rating based on unemployability is referred 
to the RO for appropriate action.


REMAND

During his hearing held in October 2003, the veteran reported that 
he was receiving disability benefits from the Social Security 
Administration (SSA).  The record was held open for the submission 
of SSA records, and the veteran submitted a copy of a March 2002 
SSA decision.  The records upon which this decision was based, 
however, are not contained in the claims file.  On remand, the RO 
should attempt to obtain the veteran's SSA records.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  

The record also contains notice of disagreement with several 
issues decided by the RO in February 1999 for which a statement of 
the case (SOC) has not been issued.  In Manlincon v. West, 12 Vet. 
App. 238 (1999), the Court indicated that in a case in which a 
veteran expressed disagreement in writing with an RO decision and 
the RO failed to issue an SOC, the Board should remand the issue 
to the RO, not refer it there, for issuance of an SOC.  

The February 1999 rating decision granted service connection and 
assigned a noncompensable evaluation for "cystic lesion right 
hip".  In a notice of disagreement, dated in November 1999, the 
veteran indicated that he disagreed with issues that included the 
right hip.  At the hearing in October 2003, the veteran's 
representative pointed out that a statement from the veteran 
submitted to the RO by a Member of Congress in July 2000 expressed 
disagreement with the evaluation of degenerative joint disease and 
heart problems.  This would be a notice of disagreement with the 
evaluation for hypertension with chest pain syndrome and for 
degenerative joint disease of the left knee and left ankle 
assigned by the February 1999 rating decision.  

A SOC has not been issued concerning the evaluation of the 
disability of the right hip, left knee and ankle, and hypertension 
with chest pain syndrome.  Therefore, on remand, the RO should 
issue an SOC to the veteran on these issues.

Accordingly, the Board will defer further appellate consideration 
of this case.  This appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the following 
action:  

1.  The RO should furnish the veteran and his representative an 
SOC with regard to the veteran's claim of entitlement to a higher 
evaluation for his service-connected right hip, left knee and 
ankle, and hypertension with chest pain syndrome, and should 
inform them of the requirements necessary to perfect an appeal.  
If a timely substantive appeal is received, the RO should certify 
this issue to the Board for appellate consideration.

2.  The RO should obtain from the Social Security Administration 
the records pertinent to the appellant's claim for Social Security 
disability benefits as well as the medical records relied upon 
concerning that claim.  

3.  The RO should ascertain if, when and where the veteran has 
received any VA or non-VA treatment for his left shoulder, right 
knee, or hand symptoms.  The RO should obtain and associate all 
identified records with the claims files that are not currently of 
record.  

4.  After undertaking any further indicated development, the RO 
should readjudicate the issues currently on appeal.  If any of the 
benefits sought on appeal is not granted to the satisfaction of 
the veteran, a supplemental statement of the case should be issued 
and the veteran and his representative provided with an 
appropriate opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





